 Case 1:19-cr-00575-FB Document 153 Filed 03/10/20 Page 1 of 2 PageID #: 833




                              SERCARZ & RIOPELLE, LLP
                                     810 SEVENTH AVENUE, SUITE 620
                                       NEW YORK, NEW YORK 10019
                                               (212) 586-4900
                                         FACSIMILE (212) 586-1234
                                          www.sercarzandriopelle.com
ROLAND G. RIOPELLE
MAURICE H. SERCARZ*

 *
  ADMITTED IN NY & NJ



                                                        March 10, 2020

BY ECF

The Honorable Frederic Block
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


                        Re:    United States v. Barca et al., 19 CR 575 (FB)
                                  Richard Martino - Defendant

Your Honor:

        I write to request a modification in the defendant’s bail conditions in order to permit him
(1) to visit his mother, who is presently confined to a nursing home with symptoms of
Alzheimer’s disease, on a regular basis; and (2) to accompany his three year old grandson to
physical therapy appointments and swim lessons designed to remedy a problem with his legs.

       I have consulted with both with AUSA Kayla Bensing and with the defendant’s Pretrial
Services Office, Leo Barrios. Each of them consents to allow Mr. Martino the modifications
described, in detail, in the schedule below:

Background

        As the Court is aware, on or about December 12, 2019, the defendant was released on
bail with conditions including home confinement with monitoring of his whereabouts, phone and
computer usage. Blackout periods are limited to attorney visits and necessary medical
appointments.

         To date, Mr. Martino has been fully compliant with the terms and conditions of his bail.
 Case 1:19-cr-00575-FB Document 153 Filed 03/10/20 Page 2 of 2 PageID #: 834



The Application

        Mr. Martino is seeking a modification that will permit him to visit his mother, at the
Greenwich Woods Nursing Home. We have requested that Mr. Martino be permitted to visit his
mother on Fridays. In order to accommodate travel to and from these visits, Mr. Martino will
require a blackout period from 11:30 a.m. to 3:00 p.m.

       We are further requesting that Mr. Martino be permitted to accompany his three year old
grandson to physical therapy and swim lessons at the following locations, days and times:

              Westchester Therapy Solutions, 4550 Mamaroneck Avenue, Westchester, NY
               Monday and Thursday from 9:00 a.m. to 9:30 a.m. and Tuesday from 8:30 a.m. to
               9:00 a.m. plus one hour of travel time each way.

              The Swim Tank, 45 West Red Oak Lane, West Harrison, NY, Fridays from 10:00
               a.m. to 10:30 a.m. Here, again Mr. Martino will require one additional hour of
               travel time in each direction.

Conclusion

       Accordingly, it is respectfully requested that the proposed modification be granted.


                                                    Most respectfully,

                                                            /s/

                                                    Maurice H. Sercarz


cc:    All Parties (by ECF)

       USPTO Leo Barrios (by email)
       U.S. Pretrial Services




                                                2
